Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on May 27, 2020.  Application No. 16/767,134, is a 371 of PCT/US2019/023940, filed March 25, 2019, and claims the benefit of U.S. Provisional Applications Nos.: 62/777,625, filed December 10, 2018; 62/777,180, filed December 9, 2018; 62/774,285, filed December 2, 2018; 62/664,761, filed April 30, 2018; and 62/647,794, filed March 25, 2018.  Claims 1-21 are pending.  
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on September 23, 2022, is acknowledged.  Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The election was made without traverse in the reply filed on May 27, 2020.
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Roberts et al., US2013/0225636 A1.  Roberts discloses a pharmaceutical composition, comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of rigmegepant, or a pharmaceutically acceptable salt thereof, in order to provide an AUC0-t of from about 80-125% of 5000 (hr*ng/ml).  See Roberts et al., ‘636 publc’n, Abstract; See also Id., para. [0083]-[0109], Pharmaceutical Compositions and Methods of Treatment , for the specific embodiments of dependent claims 14-21.  
Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625